IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL, :            No. 1954 Disciplinary Docket No. 3
                Petitioner      :
                                :            No. 85 DB 2013
           v.                   :
                                :            Attorney Registration No. 82067
ANTHONY M. CRANE,               :
                Respondent      :            (Philadelphia)
                                :
                                :




                                       ORDER


PER CURIAM


      AND NOW, this 29th day of January, 2015, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board dated

December 1, 2014, the Joint Petition in Support of Discipline on Consent is hereby

granted pursuant to Rule 215(g), Pa.R.D.E., and it is

      ORDERED that Anthony M. Crane is suspended on consent from the Bar of this

Commonwealth for a period of three years retroactive to August 10, 2013, and he shall

comply with all the provisions of Rule 217, Pa.R.D.E.